Citation Nr: 1729927	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 28, 2011.

4.  Entitlement to an initial rating in excess of 70 percent for PTSD from June 28, 2011.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs






ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the May 2009 rating decision, the RO granted service connection for PTSD with an initial rating of 30 percent from May 21, 2008.  In a July 2009 rating decision, the RO granted a higher rating of 50 percent from May 21, 2008, and in an October 2012 rating decision the RO granted a higher rating of 70 percent from July 3, 2012.  A later November 2015 decision changed the effective date of the 70 percent rating to June 28, 2011.  As the claim has not been granted in full, it remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . .").  In the August 2010 rating decision, the RO denied the claims for service connection for bilateral hearing loss and tinnitus.

The Veteran also originally appealed the August 2010 rating decision's denial of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A July 2016 rating decision awarded TDIU, effective June 28, 2011.  The Veteran has not appealed the effective date assigned to the award of TDIU; therefore, the issue is not before the Board.

The Veteran requested a hearing before the Board in his March 2010 VA Form 9, Substantive Appeal.  In May 2016 correspondence, the Veteran withdrew his hearing request and requested that his case be forwarded to the Board for a decision.  38 C.F.R. § 20.704(e) (2016).

The Veteran was previously represented by an attorney representative pursuant to VA Form 21-22a, Appointment of Individual as Claimant's Representative, submitted in September 2010.  However, in June 2017, the Veteran submitted VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Florida Department of Veterans Affairs as his representative.  A Veteran can revoke a power of attorney at any time and receipt of a new power of attorney executed by the Veteran and the organization providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Therefore, the Board concludes that the June 2017 VA Form 21-22 revokes the previously in force power of attorney for the attorney representative.

The issues of entitlement to a higher initial rating for PTSD prior to and from June 28, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

2.  Tinnitus is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for direct service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service exposure to hazardous noise, including due to an ammunition dump explosion in 1969.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss and tinnitus, as organic diseases of the nervous system, are subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was diagnosed with bilateral hearing loss for VA purposes and tinnitus in a July 2010 examination.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to state that he has tinnitus and the Board finds his statement to be credible.  

The question for the Board is whether the Veteran's bilateral hearing loss or tinnitus either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that that Veteran's bilateral hearing loss and tinnitus are etiologically related to the Veteran's active service.

The July 2010 VA examination report indicates the Veteran reported having an onset of hearing loss in 1969 after an ammunition dump explosion.  The Veteran reported exposure to gunfire, explosions, engine noise, and helicopters during service.  The Veteran reported having had constant, bilateral tinnitus since the 1969 ammunition dump explosion.  The July 2010 VA examiner noted that the tinnitus is likely due to the same etiology or causative factor as the hearing loss.

The Veteran experienced an in-service injury, specifically exposure to hazardous noise.  The Board finds the Veteran's reports of exposure to hazardous noise due to an ammunition dump explosion, gunfire, engine noise and helicopters to be competent and credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  The Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from April 1969 to November 1970 and received the Army Commendation Medal.  The Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service.

The Veteran has asserted that he has had continuous symptoms of bilateral hearing loss and tinnitus since service.  The Board finds the Veteran competent and credible with regard to his claim of experiencing symptoms of bilateral hearing loss and tinnitus in service and continuity of symptoms since service.  There is evidence the Veteran had noise exposure in service.  His assertion that the bilateral hearing loss and tinnitus began during service is consistent with the circumstances of service.  The evidence of record indicates the Veteran has consistently reported the onset of hearing loss and tinnitus in service.  A March 2010 VA audiology consult report indicates the Veteran reported having hearing loss that began following an ammunition dump explosion in Vietnam in 1969 with constant tinnitus since that time as well.  A June 2010 VA psychiatric examination report indicates the Veteran told the examiner he continued to experience tinnitus and his hearing had declined.  As noted above, the Veteran reported having continuous symptoms of hearing loss and tinnitus since service at the July 2010 VA audiological examination.  

The Board notes that an August 2012 VA Pulmonary Outpatient record states, "No symptoms attributable to azithromycin, specifically DENIES: tinnitus, loss of hearing acuity. . ."  The record indicates the Veteran denied having tinnitus or hearing loss symptoms related to azithromycin, and was not denying he had them at all.  
The Board acknowledges that a July 2010 VA examiner found the Veteran's hearing loss and tinnitus were less likely as not caused by noise exposure during his military service.  However, the VA examiner's rationale was inadequate.  The VA examiner stated that the opinion was "supported by the documented normal hearing sensitivity upon separation from the service and lack of medical notes indicating ringing or hearing loss."  The VA examiner did not address the Veteran's competent and credible lay statements that he has had symptoms of hearing loss and tinnitus since the in-service ammunition dump explosion in 1969.  As the rationale is inadequate, the July 2010 VA opinion has little probative value.  There are no other medical opinions of record.

In sum, the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and was exposed to hazardous noise in service.  The Board finds the Veteran's statements that he has been experiencing hearing loss and tinnitus continuously since his discharge from service to be competent and credible.  Therefore, they have significant probative value.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran filed a substantive appeal on the issue of entitlement to a higher initial rating for PTSD in March 2010.  The most recent supplemental statement of the case (SSOC) is from February 2016.  Since the February 2016 SSOC, a June 2016 VA opinion was obtained addressing the impact of the Veteran's service-connected PTSD on his ability to work.  Additionally, VA treatment records from February 2016 to June 2016, which discuss the Veteran's PTSD symptoms, have been added to the electronic claims file since the most recent SSOC.  As the substantive appeal in this case was submitted prior to February 2, 2013 and the VA records were not submitted by the Veteran, without a waiver of AOJ consideration, pertinent and non-duplicative evidence received at the Board after the last SSOC must first be considered by the AOJ.  38 C.F.R. §§ 19.37(a), 20.1304(c).  Therefore, the AOJ must consider the new evidence before the case can be returned to the Board for further appellate action.

The most recent full VA psychiatric examination of record evaluating the Veteran's PTSD is from October 2015.  An April 2016 VA psychiatry note indicates the Veteran was instructed to add Prazosin at bedtime, as need for nightmares.  He was noted to have minimal progress.  The additional medication indicates the Veteran's PTSD symptoms may have worsened in severity since the most recent VA examination of record.  Therefore, a new VA psychiatric examination should be provided to evaluate his current symptoms.  

Additionally, the Veteran's VA treatment records must be obtained.  The records added from February 2016 to June 2016 indicate the Veteran continued to receive treatment at VA for his service-connected PTSD.  As any outstanding VA treatment records may be relevant to his claim, an attempt must be made to obtain the records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from June 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


